           Case 2:16-cv-00287-cr Document 288-3 Filed 08/03/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF VERMONT

GARRET SITTS, et al.,
                   Plaintiffs

                  vs.                                  Civil Action No. 2: 16-cv-287-cr

DAIRY FARMERS OF AMERICA, INC.
and DAIRY MARKETING SERVICES,
LLC,
               Defendants

                                     CERTIFICATE OF SERVICE

         I hereby certify that I filed by hand delivery to the Clerk of the Court, and served a true

and correct copy of Notice of Appearance, Motion for Admission Pro Hae Vice, Affidavit of

Marvin Beshore, and Certificate of Good Standing upon all counsel of record via email on the

3rd day of August, 2020, as follows:

                             Joel G. Beckman, Esquire (jbeckman@nbparis.com)
                             Gary L. Franklin, Esquire (gfranklin@primmer.com)
                          . William C. Nystrom, Esquire (wnystrom@nbparis.com)
                                 Michael Paris, Esquire (mparis@nbparis.com)
                              Elizabeth A. Reidy, Esquire (ereidy@nbparis.com)
                             Dana A. Zakarian, Esquire (dzakarian@nbparis.com)
                             Jason M. Turner, AUSA (jason.turner4@usdoj.gov)
                                  Alfred C. Pfeiffer Jr. (al.pfeiffer@lw.com)
                                      Sarah M. Ray (Sarah.Ray@lw.com)
                              Margaret M. Zwisler (margaret.zwisler@lw.com)
                              Jennifer L. Giordano (jennifer.giordano@lw.com)
                                W. Todd Miller (tmiller@bakerandmiller.com)
                                  Ian P. Carleton (icarleton@sheeheyvt.com)
                          Elyse M. Greenwald, Esquire (elyse.greenwald@lw.com)
                              Molly M. Barton, Esquire (molly.barron@lw.com)

         Dated at Burlington, Vermont, this 3rd day of August, 2020.




{B2217332.1 08098-0013}
